Citation Nr: 1542680	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a major depressive disorder. 

2.  Entitlement to service connection for a psychiatric disorder to include a major depressive disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for coronary artery disease (CAD).

8.  Entitlement to service connection for left ventricular dysfunction/congestive heart failure. 

9.  Entitlement to service connection for ulcers. 

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to a compensable schedular rating for hemorrhoids status post hemorrhoidectomy.

12.  Entitlement to an increased schedular rating for right foot calluses and corns, rated as non compensable prior to January 25, 2011, and 10 percent disabling from January 25, 2011.  

13.  Entitlement to an increased schedular rating for left foot calluses and corns, rated as non compensable prior to January 25, 2011, and 10 percent disabling from January 25, 2011.  

14.  Entitlement to a temporary total rating based on the need for convalescence following May 2012 right foot surgery.

15.  Entitlement to an extraschedular rating for hemorrhoids status post hemorrhoidectomy.

16.  Entitlement to an extraschedular rating for right foot calluses and corns.

17.  Entitlement to an extraschedular rating for left foot calluses and corns.

18.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mathew D. Hill, Attorney at Law

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to May 1984.  

This matter comes to the Board of Veterans' Appeal (Board) from February 2009 and October 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Initially, the Board has recharacterized the Veteran's claim of service connection for a psychiatric disorder as it appears above because the record shows him being diagnosed with both a major depressive disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Similarly, because the June 2013 rating decision granted the Veteran's right and left foot calluses and corns 10 percent ratings effective from January 25, 2011, the Board has recharacterized these rating claims as they appear above.  See AB v. Brown, 6 Vet. App. 35 (1993).

Likewise, because the Veteran told the April 2013 VA foot examiner that he will have to stop working soon because he cannot stand on his feet all day long as a supervisor because of the pain caused by his service-connected calluses and corns, the Board finds that the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)

In June 2014, the Veteran's representative withdrew the claimant's personal hearing request.  Therefore, the Board finds that adjudication of the current appeal may go forward without scheduling the Veteran for a personal hearing.

Also in June 2014, the Veteran's representative withdrew the appellant's claims of service connection for gastroesophageal reflux disease (GERD) and hyperlipidemia.  Therefore, the Board finds that no further discussion of these claims is needed.

Next, the Board notes that additional evidence has been added to the claims file since the statement of the case and/or the supplemental statement of the case as to some of the issues on appeal.  Nonetheless, the Board finds that it may adjudicate these issues because in February 2012 the Veteran waived agency of original jurisdiction (AOJ) review of additional evidence and/or because the evidence is not pertinent evidence.  See 38 C.F.R. §§ 19.31; 20.1304(c) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for a psychiatric disorder, erectile dysfunction, bilateral hearing loss, and tinnitus as well as the claim for extraschedular ratings and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 2002 rating decision that denied the Veteran's initial claim of service connection for a major depressive disorder is not final.

2.  An August 2003 rating decision thereafter denied the Veteran's claim for a major depressive disorder; he did not appeal that decision or submit new and material evidence within the one year appeal period and it became final.

3.  Evidence received since the August 2003 rating decisions is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a major depressive disorder.

4.  The preponderance of the evidence of record shows that the Veteran has not been diagnosed with hypertension at any time during the pendency of the appeal.

5.  The preponderance of the evidence of record shows that the Veteran has not been diagnosed with CAD at any time during the pendency of the appeal.

6.  The preponderance of the evidence of record shows that the Veteran has not been diagnosed with left ventricular dysfunction/congestive heart failure at any time during the pendency of the appeal.

7.  The preponderance of the evidence of record shows that an ulcer is not related to service and it did not manifest itself to a compensable degree in the first post-service year.

8.  The preponderance of the evidence of record shows that COPD is not related to service.

9.  The most probative evidence of record shows that the hemorrhoids, status post hemorrhoidectomy, which is manifested by two skin tags and mild to moderate adverse symptomatology, is not manifested by at least large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences at any time during the pendency of the appeal.

10.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's right foot calluses and corns is manifested by adverse symptomatology that equates to a moderate foot injury when taking into his complaints of pain but not a moderately severe foot injury and the scope of the service connected disability does not include flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.

11.  At all times during the pendency of the appeal, the most probative evidence of record shows that the Veteran's right foot calluses and corns is manifested by adverse symptomatology that equates to a moderate foot injury when taking into his complaints of pain but not a moderately severe foot injury and the scope of the service connected disability does not include flat foot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.

12.  The most probative evidence of record shows that the Veteran's May 2012 right foot surgery was not because of a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 2003 rating decisions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a major depressive disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Hypertension was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  CAD was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Left ventricular dysfunction/congestive heart failure was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  Ulcers not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  COPD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The criteria for a compensable rating for hemorrhoids, status post hemorrhoidectomy, are not met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.114, Diagnostic Code 7336 (2015).

9.  The criteria for a 10 percent rating, but no more, for right foot calluses and corns are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

10.  The criteria for a 10 percent rating, but no more, for left foot calluses and corns are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2015).

11.  The Veteran does not meet the criteria for a temporary total rating based on the need for convalescence following May 2012 right foot surgery.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection and rating claims, the Board finds that letters dated in May 2008 and November 2008, before the February 2009 rating decision, along with a letter dated in April 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

As to the claim for temporary 100 percent evaluation due to surgery on the right. foot, the Board finds that a letter dated in August 2012, before the October 2012 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

As to all the issues on appeal, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, rating decisions, statements of the case, and/or supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, service personnel records, and treatment records from the Dallas VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  

As to the service connection claims, the Veteran was provided with a VA examination in January 2008.  However, this examiner did not provide opinions as to the etiology of the Veteran's disabilities.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Given the above standard, the Board finds that a remand for another VA examination is not required because service treatment records are negative for the claimed disorders, the post-service record is negative for the claimed disorders for many years after service if ever, and the Board finds the lay statements from the Veteran and others regarding a nexus between the current disability and service as well as continued problems since service conclusory generalized statements for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claims, the Veteran was provided VA examinations in January 2008, October 2008, August 2012, and April 2013.  The Board finds the VA examinations are adequate for rating purposes because after a comprehensive examination of the claimant and taking a detailed history from the claimant or a review of the record, the examiners provided opinions as to the severity of his disorders that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the claim for a compensable rating for hemorrhoids, the Board finds the examinations adequate even though the Veteran refused to be examined in April 2013 because the record shows that hemorrhoid examinations were earlier performed by VA in January 2008 and October 2008 and the April 2013 examiner reviewed the record on appeal and, based on the record, provided an opinion as to the severity of the claimant's hemorrhoids.  Id.

As to the claim for temporary 100 percent evaluation due to surgery on the right. foot, VA obtained an opinion in August 2012.  Moreover, the Board finds the opinion is adequate to adjudicate the claim because after a review of the records surrounding the Veteran's May 2012 foot surgery the examiner provided an opinion as to whether it was related to his service-connected foot disabilities.  Id.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to ReOpen

The Veteran and his representative contend that the claimant's major depressive disorder was caused by a motor vehicle accident and/or a sexual assault while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that an October 2002 rating decision denied the Veteran's claim of service connection for a major depressive disorder because the record did not show the claimant being diagnosed with a major depressive disorder.  However, the record shows that in the first post-decision year the Veteran filed with VA statements and medical evidence some of which is related to his claim of service connection for a major depressive disorder.  38 C.F.R. § 3.156(b).  As to the writings from the Veteran and his representative, they ask for an increased rating for the appellant's major depressive disorder when the claimant is not service-connected for a major depressive disorder.  Therefore, the Board finds they are not new and material evidence.  As to the medical evidence, it consists of VA treatment records dated from 2001 to 2004 that show for the first time the Veteran being diagnosed with depression.  38 C.F.R. § 3.156(a).  Therefore, the Board finds that the medical evidence is new and material evidence.  Accordingly, the Board finds that the October 2002 rating decision was not final.  38 C.F.R. § 3.156(b).  

However, the record shows that an August 2003 rating decision thereafter denied the Veteran's claim of service connection for a major depressive disorder because none of the records added to the claims file since the last rating decision bear directly and substantially upon the issue of a relationship to his current major depressive disorder and military service.  Moreover, the record does not show that in the first post-decision year the Veteran filed with VA statements or medical evidence related to this claim.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the August 2003 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In this regard, since the August 2003 rating decision VA received an April 2014 letter from Dr. Mangold in which he opined that the Veteran's psychiatric disorders, including a depressive disorder, were due to his in-service motor vehicle accident.  As such, the Veteran's claim is reopened.  

The Service Connection Claims

The Veteran and his representative contend that the appellant's hypertension, CAD, left ventricular dysfunction/congestive heart failure, ulcers, and COPD are due to the claimant's military service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension and ulcers, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Hypertension, CAD, and Left Ventricular Dysfunction/Congestive Heart Failure

The initial question in any claim for service connection is the presence of a current disability.  In this regard, service treatment records, including February 1980 and March 1986 examinations, are negative for complaints, diagnoses, or treatment for hypertension, CAD, and/or left ventricular dysfunction/congestive heart failure.  In fact, when examined in February 1980 and March 1986 the Veteran neither reported a history of these disorders and, on examination, it was opined that his heart was normal.  Moreover, his blood pressure was 114/70 in February 1980 and 106/62 in March 1986.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Similarly, while the post-service record contains voluminous treatment records documenting the Veteran's complaints and treatment for a number of medical problems, they are likewise are negative for complaints, diagnoses, or treatment for hypertension, CAD, and/or left ventricular dysfunction/congestive heart failure.  In fact the January 2008 VA examiner specifically opined that the Veteran did not have a history of heart disease and, on examination, his blood pressure was 100/80, 102/82, and 104/82.  These medical opinions are also not contradicted by any other medical opinion of record.  See Colvin.  

Moreover, as a lay person, the Board finds that the Veteran is not competent to provide the missing diagnoses, even though he is competent to report on observable symptoms of these problems, because such opinions requires medical expertise which he does not have.  See Davidson.  

Therefore, the Board finds that the preponderance of the evidence shows that the Veteran does not have a diagnosis of hypertension, CAD, and left ventricular dysfunction/congestive heart failure at any time during the pendency of the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Accordingly, because a condition precedent for establishing service connection for the claimed disabilities is the diagnosis of the disabilities at any time during the pendency of the appeal and this Veteran does not have such diagnoses, the Board must conclude that entitlement to service connection for hypertension, CAD, and left ventricular dysfunction/congestive heart failure must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.304; 3.303; McClain.

b.  COPD and Ulcers

Initially, the Board notes that the post-service record shows the Veteran being diagnosed with COPD and an ulcer.  See, e.g., VA examination dated in January 2008.

As to service incurrence under 38 C.F.R. § 3.303(a), service records document the Veteran's complaints and treatment for a cold, flu symptoms, and sinusitis.  See, e.g., service treatment records dated in and December 1973 and September 1979.  They also show on one occasion that pneumonia had to be ruled out.  See service treatment record dated in January 1977.  Moreover, the Board finds that the Veteran is competent to report on observable problems of COPD and an ulcer because the symptoms are observable by a lay person.  See Davidson.

However, service treatment records, including February 1980 and March 1986 examinations, are negative for complaints, diagnoses, or treatment for COPD and an ulcer.  In fact, when examined in February 1980 and March 1986 the Veteran neither reported a history of COPD and/or an ulcer and his examinations were normal except for some tattoos and/or a foot callus.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin.  Further, while the Veteran as a lay person is competent to report on his symptoms of COPD and an ulcer, the Board finds that he is not competent to provide diagnoses because such opinions requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the examinations, which are negative for a diagnosis of COPD and an ulcer than any claim by the appellant that he had problems with these disabilities while on active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have COPD and an ulcer while on active duty.  Accordingly, the Board finds that entitlement to service connection for COPD and an ulcer must be denied based on in-service incurrence despite any claim by the Veteran regarding having problems with observable symptoms of these disabilities while on active duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with an ulcer in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for an ulcer must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) for the ulcer and continued symptoms since service for COPD, the Board finds that the length of time between the Veteran's separation from active duty in 1984 and the first complaints, diagnoses, or treatment for COPD and an ulcer many years later to be evidence against finding continuity.  The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of COPD and an ulcer.  See Davidson.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran that he has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the service examinations in which he did not report a history of COPD and an ulcer and which his examinations were normal.  Also as to the lay claims from the Veteran found in the record, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after he filed this claim for VA benefits.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran to the contrary.  Therefore, entitlement to service connection for COPD and an ulcer based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of COPD and an ulcer after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disabilities and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the lay claims from the Veteran that his COPD and an ulcer were caused by his military service, the Board finds that diagnosing these problems requires special medical training that lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that these disorders are caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that COPD and an ulcer were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection COPD and an ulcer is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Accordingly, the Board must conclude that entitlement to service connection for hypertension, CAD, left ventricular dysfunction/congestive heart failure, COPD and an ulcer must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.



The Rating Claims

The Veteran asserts that his hemorrhoids as well as his foot calluses and corns meet the criteria for increased ratings.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

a.  Hemorrhoids

The Veteran's hemorrhoids, status post hemorrhoidectomy, is rated as non compensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7336 provides that hemorrhoids (external or internal) will be rated as zero percent disabling when they are mild or moderate.  Hemorrhoids will be rated as 10 percent disabling when they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 30 percent disability rating is warranted when they cause persistent bleeding with secondary anemia, or fissures. 

With the above criteria in mind, at the January 2008 VA examination the Veteran complained of recurrent swelling and pain approximately every 3 months which he treats with suppositories.  On examination, he had small hemorrhoidal tags at 2 o'clock and at 7 o'clock without evidence of recent bleeding.

At the subsequent October 2008 VA examination, the Veteran complained of occasional flare-ups every two to three months which he treats with over the counter medications.  He also complained of rectal pain and itching along with burning during flare-ups.  The Veteran denied having problems with drainage, leakage, fistulas, neoplasms, proctitis, anal infections, and rectal prolapse.  On examination, there were no external hemorrhoids.  Moreover, the Veteran was negative for hemoccult, fecal leakage, fissures, bleeding, and rectal prolapse.  His sphincter tone was also normal but his rectum was sensitive.

When next examined by VA in April 2013, the Veteran complained that he feels his hemorrhoids every time he wipes.  As to the severity of his adverse symptomatology, as reported above the Veteran refused to be examined.  The examiner, after a review of the record on appeal, thereafter opined that his hemorrhoids were mild or moderate in severity.

While the Veteran's treatment records periodically document his complaints and treatment for hemorrhoids, nothing in these treatment records show his disability to be worse than what was reported at the above VA examinations.  See Colvin.  Moreover, the Board finds that the above examiners opinions as to the severity of the Veteran's adverse symptomatology more probative than any lay claims to the contrary even though his symptomatology is observable by a lay person (see Davidson) because the examiners have medical training.  See Black; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's hemorrhoids, status post hemorrhoidectomy, is best characterized as mild or moderate as opposed to large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, given the findings by the above VA examiners that his adverse symptomatology was limited to two skin tags and mild to moderate adverse symptomatology.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  Therefore, the Board finds that the criteria for a compensable rating for hemorrhoids are not met.  Id.  Further, because the severity of the Veteran's symptoms has been substantially the same throughout the appeal, the Board finds that a staged rating is not warranted.  See Hart, supra.

b.  Calluses and Corns

The Veteran's right and left foot calluses and corns are each rated as non compensable prior to January 25, 2011, and 10 percent disabling from January 25, 2011, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284.  

38 C.F.R. § 4.71a, Diagnostic Code 5284, provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  

As to an increased rating under Diagnostic Code 5284, the Board notes that the terms mild, moderate, moderately severe and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In this regard, at the December 2008 VA examination the Veteran complained of chronic foot pain, swelling, and fatigability both at rest and when standing as well as redness at rest and pain when walking.  The Veteran thereafter reported that he was able to stand and walk for more than 30 minutes.  It was next reported that his only treatment was having the calluses and corns shaved once a month with moderate help but which caused the site of the shaving to be tender.  On examination, the Veteran had callosities on both feet with thick skin on the lateral heal and lateral bases of the little toe bilaterally.  There was also pain at the base of metatarsal phalangeal joint on standing with thickening of skin in this area, bilaterally.  It was thereafter opined that the Veteran had pain bilaterally with standing and walking.  However, there was no evidence of edema, instability, weakness, tenderness, abnormal gait, breakdown, vascular changes, hammertoes, high arch, clawfoot, flatfoot, valgus, forefoot and midfoot malalignment, hallux valgus, angulation at first metatarso-phalangeal joints, or scars, bilaterally.  Weight bearing alignment of the Achilles tendons were normal with no pain on manipulation.

When next examined by VA in April 2013, the Veteran complained that his feet have been hurting since he was on active duty in the late 1970's.  On examination, while the examiner noted adverse symptomatology related to the Veteran's non service-connected lipoma, metatarsalgia, hallux valgus, and hallux rigidus none of his adverse foot symptomatology was related his service-connected calluses and corns. 

The Veteran's treatment records also noted his periodic complaints and/or treatment for pain caused by his calluses and corns.  They also show that calluses and corns being trimmed with a scalpel.  Nothing in these records showed adverse symptomatology worse than what was reported at the above VA examination.  See Colvin.

With the above criteria in mind, the Board notes that the record is uniform in showing the Veteran seeking treatment for the pain caused by his service-connected right and left foot calluses and corns.  The record is also uniform in showing his adverse symptomatology is such that he regularly has to have his right and left foot calluses and corns shaved.  Given this adverse symptomatology the Board finds that the evidence, both positive and negative, as to whether the Veteran's adverse foot pathology equates to a "moderate" foot injury is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, the Board finds that the criteria for 10 percent ratings for right and left foot calluses and corns have been met at all times prior to January 25, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284; Hart.  

However, the Board finds that the record does not suggest that the Veteran's right and left foot calluses and corns approximates the degree of severity required for a rating in excess of 10 percent at any time during the pendency of the appeal.  Id.  Specifically, the Board notes that the December 2008 VA examiner opined that the Veteran had callosities on both feet with thick skin on the lateral heal and lateral bases of the little toe bilaterally; pain at the base of metatarsal phalangeal joint on standing with thickening of skin in this area, bilaterally; and pain bilaterally with standing and walking.  However, the April 2013 found no adverse symptomatology.  Moreover, and as reported above, the VA treatment records only show problems with foot pain which was the bases for the 10 percent rating already assigned his foot disabilities.  

While the term "moderately severe" is not defined by regulation, the Board finds that it must mean more than the pain he complained of to his VA examiners and see in his treatment records as well as the thick skin seen on examination.  In this regard, the Board notes that even if the great toe was amputated the Veteran is only entitled to more than a 10 percent rating if there was metatarsal involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2015).  Likewise, to warrant a 20 percent rating for unilateral flat foot the record would have to contain objective evidence of severe symptoms, including marked deformity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  Similarly, to warrant a 20 percent rating for unilateral claw foot, the record would have to contain objective evidence of all toes tending towards dorsiflexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2015). 

Accordingly, while the term "moderately severe" is not defined by regulation, the Board does not consider the symptoms presented in this case to reflect this level of impairment when considered alongside what the other criteria for rating foot disorders require for a 20 percent rating.  Therefore, the claim for a rating in excess of 10 percent under Diagnostic Code 5284 is denied.  Moreover, because the Veteran's adverse symptomatology has been substantially the same at all times during the pendency of the appeal, the Board finds that an increased rating is not warranted at any point during the appeal period.  See Hart.

Next, the Board finds that the Veteran's symptoms do not meet the criteria for an increased rating under one of the other criteria used to rate feet disabilities at any time during the pendency of the appeal.  In this regard, the Board notes that the Veteran is already receiving the maximum rating possible for toe/foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, and 5281 (2015).  Moreover, the scope of the Veteran's  right and left foot calluses and corns does not include pes planus, claw foot, hammer toes, and/or malunion or nonunion of the tarsal or metatarsal bones.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board thus finds that an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5282, and/or 5283 (2015) is not warranted.  

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain and lost motion and others are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of the disabilities provided by the experts at the VA examinations than these lay assertions.  See Black; Guerrieri.

The Temporary Total Rating Claim

The Veteran contends that he is entitled to a temporary total rating for convalescent following May 2012 right foot surgery because he required the surgery because of his service-connected right foot calluses and corns.  

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence(;) (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (; or,) (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a).   

In this regard, the record shows that the Veteran is service- connected for right and left foot calluses and corns.  Moreover, the record shows that the Veteran in May 2012 had right foot surgery at VA to remove a lipoma from the heel as well as to perform a 4th digit arthroplasty.  

However, in August 2012 a VA examiner  specifically opined that the Veteran's May 2012 right foot surgery was not related to his service-connected right and/or left foot calluses and corns and this medical opinions is not contradicted by any other medical evidence of record including the medical records generated in connection with the right foot surgery at VA.  See Colvin.  Moreover, the Board finds that the expert opinion from the May 2012 VA examiner has greater probative value than any lay claims to the contrary from the Veteran.  See Black.

Therefore, the Board finds that the claim for a temporary total convalescent rating following the May 2012 right foot surgery must be denied because the most probative evidence of record shows that the surgery was not for a service-connected disability.  38 C.F.R. § 4.30(a).   




Conclusion

In reaching these conclusions, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a major depressive disorder is reopened, and to that extent only, the appeal is granted.

Service connection for hypertension is denied.

Service connection for CAD is denied.

Service connection for left ventricular dysfunction/congestive heart failure is denied. 

Service connection for ulcers is denied.

Service connection for COPD is denied.

A compensable rating for hemorrhoids status post hemorrhoidectomy is denied at all times during the pendency of the appeal. 

A 10 percent for right foot calluses and corns, but no more, is granted at all times during the pendency of the appeal. 

A 10 percent for left foot calluses and corns, but no more, is granted at all times during the pendency of the appeal. 

A temporary total rating based on the need for convalescence following May 2012 right foot surgery is denied. 


REMAND

As to the claim of service connection for a psychiatric disorder, including a major depressive disorder and PTSD, the Veteran claims his psychiatric disorder was due, in part, to his motor vehicle accident at Fort Bliss in October 1971.  Moreover, service personnel records show he was stationed at Fort Bliss from March 1976 to November 1977.  Furthermore, in April 2014 Dr. Mangold opined that his psychiatric disorders were due to his in-service motor vehicle accident.  However, the record is negative for VA trying to find objective evidence of the Veteran's having been in a motor vehicle accident at Fort Bliss in October 1971 or the evidence itself.  Therefore, the Board finds that a remand is required to attempt to obtain objective evidence of this accident.  See 38 U.S.C.A. § 5103A(b); Also see 38 C.F.R. §§ 3.303, 3.304(f).  In this regard, the Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources.  See Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Therefore, the Board finds that while the appeal is in remand status the Veteran should be notified that he can submit alternative sources of evidence, including lay statements prepared by those who knew him in who have first-hand knowledge of the motor vehicle accident.  Id.  

As to the sexual assault stressor, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  Therefore, the Board finds that a remand is also required to afford the Veteran an opportunity to provide VA with lay statements from himself as well as friends and family that may have first-hand knowledge of the assault and/or the Veteran's change in personality following the assault. 

As to the claim of service connection for erectile dysfunction, the Board notes that it can be caused by the medications used to treat psychiatric disorders.  See 38 C.F.R. § 3.310 (2015).  Therefore, the Board finds that a remand is also required to obtain an opinion as to the relationship, if any, between the medications used to treat his psychiatric disorders and his erectile dysfunction.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

As to the claim of service connection for bilateral hearing loss, the Veteran was provided a VA examination in October 2008.  However, the Board finds the examination inadequate because the examiner did not provide an opinion as to whether the hearing loss which was noted on September 1973 entry examination was aggravated by his military service.  See 38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304(b) (2015); Also see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.").  Therefore, the Board finds that a remand to obtain such an opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In providing the requested opinion, the examiner should specifically comment on, among other things, the audiological findings at the September 1973, March 1986, and February 1980 service examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim of service connection for tinnitus, the Board notes that it can be caused by hearing loss.  Therefore, the Board finds that a remand is also required to obtain an opinion as to the relationship, if any, between the Veteran's bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d); Barr.

As noted above, the record raises a claim for a TDIU.  See Rice.  Therefore, the Board finds that a remand is required to provide the Veteran with notice of the laws and regulations governing this claim as well as an opportunity to provide VA with evidence in support of this claim.  See 38 U.S.C.A. §§ 5103, 5103A(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for these service connected disabilities will also be remanded.

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and Fort Bliss and attempt to obtain documentation of the Veteran's alleged motor vehicle accident in October 1971 to include any police/accident reports.  Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Associate with the claims file the Veteran's post-February 2013 treatment records from the Dallas VA Medical Center.  

3.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records. 

4.  Provide the Veteran with notice of the laws and regulations governing TDIU claims.  

5.  Notify the Veteran and his representative that they can submit lay statements from the appellant and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since that time, of his psychiatric disorders, hearing loss, and tinnitus as well as first-hand knowledge of his in-service stressors (i.e., the motor vehicle accident at Fort Bliss in October 1971 and the sexual assault he described to the April 2012 PTSD VA examiner) and the problems he has working at the current time because of his service-connected disabilities.  Provide them a reasonable time to submit this evidence.  

6.  Then schedule the Veteran for an audiological examination.  The claims folder should be made available to and reviewed by the examiner.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

a.  Hearing Loss

The examiner should state the likelihood that hearing loss in either ear was found to be present existed prior to service. 

If the examiner concludes that hearing loss in either ear was found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having hearing loss in either ear that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service. 

If the examiner diagnoses the Veteran as having hearing loss in either ear that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that it manifested itself to a compensable degree in the first post-service year.

b.  Tinnitus

The examiner should provide an opinion as to whether it is at least as likely as not that tinnitus is related to or had its onset in service.

The examiner should also provide an opinion as to whether it is at least as likely as not that tinnitus is caused or aggravated (i.e., permanently worsened) by the Veteran's bilateral hearing loss.

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can here even when not documented in his medical records.  

In providing the requested opinions, the examiner should take into account and comment on the audiological findings at the September 1973, March 1986, and February 1980 service examinations.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then schedule the Veteran for a psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all the Veteran's psychiatric disorders?

(b) As to each psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not that it is related to or had its onset in service?

(c) As to any psychosis, the examiner should provide an opinion as to whether it manifested itself to a compensable degree in the first post-service year?

(d)  As to his erectile dysfunction, the examiner should also provide an opinion as to whether it is at least as likely as not that it is caused or aggravated (i.e., permanently worsened) by any of the Veteran's psychiatric disorders, including the medications he takes for these psychiatric disorders?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  After undertaking any other needed development, readjudicate the claims.  The readjudication should consider whether extraschedular ratings are warranted for the Veteran's service-connected hemorrhoids as well as his calluses and corns.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including those governing TDIU and for extraschedular ratings, and citation to all evidence added to the claims file since the June 2013 statement of the case and supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


